               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

CHRIS JENSEN                *
                            *
                 PLAINTIFF *
                            *
V.                          *                CASE NO. 4:19CV00085 SWW
                            *
                            *
SHERWOOD TIRE SERVICE, INC. *
                            *
                DEFENDANT *
                            *

                                    ORDER

    Pursuant to the parties’ stipulation of dismissal [ECF No. 6], this case is

DISMISSED WITH PREJUDICE.

    IT IS SO ORDERED THIS 24TH DAY OF MAY, 2019.

                                           /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
